PER curiam:
El abogado Miguel Rivera Medina fue admitido al ejercicio de la abogacía el 20 de noviembre de 1980 y al ejercicio del notariado el 7 de abril de 1981. El 28 de mayo de 1987 fue convicto en la Corte de Distrito de Estados Unidos para el Distrito de Puerto Rico por dos (2) infracciones por el delito de extorsión en violación al Código Criminal de Estados Unidos, 18 U.S.C. see. 1951, imponiéndosele una pena de quince (15) años por cada cargo, a ser cumplidos concurrentemente^1)
Este delito por el que fue convicto el abogado Rivera Medina implica depravación moral. Al amparo de la Sec. 9 de la *601Ley de 11 de marzo de 1909 (4 L.P.R.A. sec. 735) y del poder inherente de este Tribunal de reglamentar el ejercicio de la abogacía, una vez presentada una copia certificada de la sentencia procede su separación inmediata del ejercicio de la abogacía. In re Elías Rivera, 118 D.P.R. 174 (1986); In re Hita Giordani, 117 D.P.R. 415 (1986); In re Gutiérrez Díaz, 117 D.P.R. 92 (1986).
Habiendo remitido el Frocurador Genéral a este Tribunal copia certificada de la sentencia dictada por la Corte de Distrito de Estados Unidos para el Distrito de Fuerto Rico(2) y examinada la contestación del abogado, se decreta la suspensión indefinida de la abogacía del Lie. Miguel Rivera Medina y se ordena que su nombre sea borrado del Registro de Abogados autorizados para ejercer la profesión en Puerto Rico.

Se dictará sentencia en conformidad con lo antes expuesto.


(1) Mediante Orden de 23 de marzo de 1989, la Corte de Distrito de Estados Unidos para el Distrito de Puerto Rico redujo el término a ocho (8) años por cada cargo, a ser cumplidos concurrentemente.


(2) La querella del Procurador General fue presentada el 24 de agosto de 1990.